Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 12, line 1, filed 06 July 2021, with respect to the rejection of Claims 17-18 and 20-24 under 35 U.S.C. 102(a)(1) as being anticipated by Feiring et al. (United States Patent No. US 6,593,058 B1), hereinafter Feiring; Claim 7-16 under 35 U.S.C. 103 as being unpatentable over Hakey et al. (United States Patent No. US 6,114,082 A), hereinafter Hakey, and further in view of Nakamura et al. (United States Patent No. US 4,797,348 A), hereinafter Nakamura; Claim 19 under 35 U.S.C. 103 as being unpatentable over Feiring and further in view of Johnston et al. (United States Patent Publication No. US 2017/0090303, publication date: March 30, 2017), hereinafter Johnston; and Claims 25-26 under 35 U.S.C. 103 as being unpatentable over Feiring and further in view of Piestert et al. (United States Patent Publication No. US 2010/0304304 A1), hereinafter Piestert; have been fully considered and are persuasive.  Therefore, the said rejections have been withdrawn.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
3.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 7-14 is rejected under 35 U.S.C. 103 as being unpatentable over Hakey et al. (United States Patent No. US 6,114,082 A), hereinafter Hakey, and further in view of Yasuda (United States Patent Publication No. US 2002/0012867 A1), hereinafter Yasuda.
5.	Regarding Claims 7-14, Hakey teaches (pg. 17, col. 2, lines 49-65, Claim 1) a method of preparing a photoresist composition. Hakey teaches (pg. 17, col. 2, lines 49-65, Claim 1) providing a first proportion of a positive tone component. Hakey teaches (pg. 17, col. 2, lines 49-65, Claim 1) providing a second proportion of a negative tone component. Hakey teaches (pg. 17, col. 2, lines 49-65, Claim 1) combining the first and second proportions in a mixture in amounts effective to cause the positive and negative tone components to respond together to a single exposure. Hakey teaches (pg. 17, col. 2, lines 49-65, Claim 1) a first portion of the photoresist that is exposed to a first actinic energy level of the single exposure remains photoactive. Hakey teaches (pg. 17, col. 2, lines 49-65, Claim 1) a second portion of the photoresist that is exposed to a second actinic energy level of the single exposure becomes substantially photo-inactive. Hakey teaches (pg. 17, col. 2, lines 49-65, Claim 1) a third portion of the photoresist that is exposed to an intermediate range of actinic energy levels between the first and second actinic energy levels becomes soluble in developer solution. Hakey teaches (pg. 17, col. 2, lines 49-65, Claim 1) imagewise exposing the photoresist composition throuqh a mask with ultraviolet radiation. Hakey teaches (pg. 17, col. 2, lines 49-65, Claim 1) developing the exposed photoresist composition with a developer. Hakey teaches (supra) the absence of a post exposure bake process during the method of using the photoresist composition. Hakey further teaches (pg. 17, col. 2, lines 49-65, Claim 1) the first proportion comprising a novolac resin. Hakey further teaches (Claim 15) the first proportion comprising a dissolution inhibitor, therein referred to as a solubility inhibitor. Hakey further teaches (Claim 4) the second proportion comprising a crosslinker. Hakey teaches (Claim 2) the first actinic energy level being lower than the second actinic energy level. Hakey teaches (Claim 14) the second actinic energy level being lower than the first actinic energy level. Hakey teaches (Claim 18) the first portion of the photoresist that is exposed to the first actinic energy level of the single exposure additionally remains insoluble in developer. Hakey teaches (Claim 19) the second portion of the photoresist that is exposed to the second actinic energy level of the single exposure additionally becomes insoluble in developer. Hakey teaches (Claim 20) the third portion of the photoresist that is exposed to the intermediate range of actinic energy levels between the first and second actinic energy levels additionally remains photoactive. Hakey teaches (Claim 21) the first actinic energy level of exposure comprises approximately zero exposure and wherein the second actinic energy level of exposure comprises a full exposure.
6.	However, Hakey does not explicitly teach the first proportion comprising a phenolic novolac resin. Furthermore, Hakey does not explicitly teach diazonaphthoquinone (DNQ) type dissolution inhibitor. Furthermore, Hakey fails to explicitly teach the second proportion comprising a bis(azide) crosslinker. Furthermore, Hakey fails to explicitly teach the bis(azide) crosslinker selected from p-phenylenebisazide, 4,4'- diazidobiphenyl, 4,4'-diazido-3,3'-dimethylbiphenyl, 4,4'-diazidobenzophenone, 4,4'- diazidostilbene, 4,4'-diazidochalcone, 2,6-bis(4-azidobenzvlidene)cvclohexanone, 2,6- bis(4-azidobenzylidene)-4-methylcyclohexanone, 2,7-diazidofluorene, or a combination thereof.
7.	Yasuda teaches (Paragraphs [0014-0015]) the first proportion comprising a phenolic novolac resin. Yasuda teaches (Paragraphs [0022-0025]) the first proportion comprising a diazonaphthoquinone (DNQ) type dissolution inhibitor. Yasuda teaches (Paragraphs [0026-0027]) the second proportion comprising a bis(azide) crosslinker. Yasuda teaches (Paragraphs [0026-0027]) the bis(azide) crosslinker being selected from p-phenylenebisazide, 4,4'- diazidobiphenyl, 4,4'-diazido-3,3'-dimethylbiphenyl, 4,4'-diazidobenzophenone, 4,4'- diazidostilbene, 4,4'-diazidochalcone, 2,6-bis(4-azidobenzvlidene)cvclohexanone, 2,6- bis(4-azidobenzylidene)-4-methylcyclohexanone, 2,7-diazidofluorene, or a combination thereof, which absorb at wavelengths in a range between 325 nanometers and 400 nanometers. (See Paragraph [0053] of the instant application). Yasuda teaches (Paragraphs [0014-0015]) the semiconductor industry has familiarity with phenolic novolac resins. Yasuda teaches (Paragraphs [0022-0025]) the use of a diazonaphthoquinone (DNQ) type dissolution inhibitor results in high absorption of irradiated light. Yasuda teaches (Paragraphs [0026-0027]) a bis(azide) crosslinker selected from p-phenylenebisazide, 4,4'- diazidobiphenyl, 4,4'-diazido-3,3'-dimethylbiphenyl, 4,4'-diazidobenzophenone, 4,4'- diazidostilbene, 4,4'-diazidochalcone, 2,6-bis(4-azidobenzvlidene)cvclohexanone, 2,6- bis(4-azidobenzylidene)-4-methylcyclohexanone, 2,7-diazidofluorene, or a combination thereof exhibit increased crosslinking efficiency with phenolic novolac resins.
8.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hakey to incorporate the teachings of Yasuda wherein the first proportion comprises a phenolic novolac resin, a diazonaphthoquinone (DNQ) type dissolution inhibitor, the second proportion comprises a bis(azide) crosslinker, and the bis(azide) crosslinker being selected from p-phenylenebisazide, 4,4'- diazidobiphenyl, 4,4'-diazido-3,3'-dimethylbiphenyl, 4,4'-diazidobenzophenone, 4,4'- diazidostilbene, 4,4'-diazidochalcone, 2,6-bis(4-azidobenzvlidene)cvclohexanone, 2,6- bis(4-azidobenzylidene)-4-methylcyclohexanone, 2,7-diazidofluorene, or a combination thereof, which absorb at wavelengths in a range between 325 nanometers and 400 nanometers. Doing so would result in the use of conventional resins, increased light absorption and crosslinking efficiency, as recognized by Yasuda.

9.	Claims 17-18, 20-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Feiring et al. (United States Patent No. US 6,593,058 B1), hereinafter Feiring, and further in view of Yasuda (United States Patent Publication No. US 2002/0012867 A1), hereinafter Yasuda.

10.	Regarding Claims 17-18, 20-21, and 24, Feiring teaches (pg. 5, col. 3, line 34 to pg. 6, col. 5, line 19) a method for forming an image on a substrate. Feiring teaches (pg. 5, col. 3, line 34 to pg. 6, col. 5, line 19) the method comprising coating a substrate with a photoresist composition. Feiring teaches (pg. 17, col. 28, lines 54-67) the substrate being quartz. Feiring teaches (pg. 4, col. 1, lines 39-46; pg. 17, col. 27, line 65 to pg. 17, col. 28, line 16, Table on pg. 17 (Example 1)) the photoresist composition comprising a novolac resin. Feiring teaches (pg. 4, col. 1, lines 39-46; pg. 12, col. 17, lines 30-37) the photoresist composition comprising a diazonaphthoquinone (DNQ) dissolution inhibitor. Feiring teaches (pg. 12, col. 17, line 57 to pg. 12, col. 18, line 9) the photoresist composition comprising a bis(azide) crosslinker. Feiring teaches (pg. 5, col. 3, line 34 to pg. 6, col. 5, line 19) the photoresist composition comprising a casting solvent. Feiring teaches (pg. 5, col. 3, line 34 to pg. 6, col. 5, line 19) the method comprising imagewise exposing the photoresist composition through a mask with ultraviolet radiation. Feiring teaches (pg. 12, col. 17, line 57 to pg. 12, col. 18, line 9) the ultraviolet radiation has a wavelength in a range from 325 nm to 400 nm (See Paragraph [0053] of the instant application). Feiring teaches (pg. 18, col. 30, lines 37-60) the method comprising developing the exposed photoresist composition with a developer. Feiring teaches (supra) the absence of a post exposure bake process durinq the method for forming the image on the substrate. Feiring teaches (pg. 12, col. 17, line 57 to pg. 12, col. 18, line 9) the bis(azide) crosslinker absorbs at wavelengths in a range between 325 nanometers and 400 nanometers. Feiring teaches (pg. 17, lines 18-49) the casting solvent is selected from cyclohexanone, acetone, ethyl lactate, NMP (1-methyl-2-pyrrolidinone), diethyleneglycol dimethyl ether (diglyme), heptanone, propylene glycol methyl ether acetate (PGMEA), propylene glycol methyl ether (PGME), or a combination thereof.
11.	However, while Feiring teaches a bis(azide) crosslinker, Feiring does not explicitly teach a bis(azide) crosslinker selected from p-phenylenebisazide, 4,4'- diazidobiphenyl, 4,4'-diazido-3,3'-dimethylbiphenyl, 4,4'-diazidobenzophenone, 4,4'- diazidostilbene, 4,4'-diazidochalcone, 2,6-bis(4-azidobenzvlidene)cvclohexanone, 2,6- bis(4-azidobenzylidene)-4-methylcyclohexanone, 2,7-diazidofluorene, or a combination thereof.
12.	Yasuda teaches (Paragraphs [0026-0027]) the bis(azide) crosslinker being selected from p-phenylenebisazide, 4,4'- diazidobiphenyl, 4,4'-diazido-3,3'-dimethylbiphenyl, 4,4'-diazidobenzophenone, 4,4'- diazidostilbene, 4,4'-diazidochalcone, 2,6-bis(4-azidobenzvlidene)cvclohexanone, 2,6- bis(4-azidobenzylidene)-4-methylcyclohexanone, 2,7-diazidofluorene, or a combination thereof. Yasuda teaches (Paragraphs [0026-0027]) a bis(azide) crosslinker selected from p-phenylenebisazide, 4,4'- diazidobiphenyl, 4,4'-diazido-3,3'-dimethylbiphenyl, 4,4'-diazidobenzophenone, 4,4'- diazidostilbene, 4,4'-diazidochalcone, 2,6-bis(4-azidobenzvlidene)cvclohexanone, 2,6- bis(4-azidobenzylidene)-4-methylcyclohexanone, 2,7-diazidofluorene, or a combination thereof exhibit increased crosslinking efficiency with phenolic novolac resins.
13.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feiring to incorporate the teachings of Yasuda wherein the bis(azide) crosslinker is selected from p-phenylenebisazide, 4,4'- diazidobiphenyl, 4,4'-diazido-3,3'-dimethylbiphenyl, 4,4'-diazidobenzophenone, 4,4'- diazidostilbene, 4,4'-diazidochalcone, 2,6-bis(4-azidobenzvlidene)cvclohexanone, 2,6- bis(4-azidobenzylidene)-4-methylcyclohexanone, 2,7-diazidofluorene, or a combination thereof. Doing so would result in increased crosslinking efficiency, as recognized by Yasuda.

14.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Feiring et al. (United States Patent No. US 6,593,058 B1), hereinafter Feiring, and further in view of Yasuda (United States Patent Publication No. US 2002/0012867 A1), hereinafter Yasuda, and further in view of Johnston et al. (United States Patent Publication No. US 2017/0090303, publication date: March 30, 2017), hereinafter Johnston.
15.	Regarding Claim 19, Feiring in further view of Yasuda teaches all of the elements of the present claimed invention as set forth in Claim 17 above. Feiring however fails to explicitly disclose the substrate having a surface area greater than 1 square meter.
16.	Johnston teaches (Paragraphs [0019 and 0046]) the substrate having a surface area greater than 1 square meter. Johnston teaches (Paragraphs [0004-0006]) large area substrates are utilized in the manufacture of liquid crystal displays (LCDs).
17.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feiring in further view of Yasuda to incorporate the teachings of Johnston wherein the substrate having a surface area greater than 1 square meter. Doing so would result in ability to manufacture large surface area LCDs, as recognized by Johnston.

18.	Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Feiring et al. (United States Patent No. US 6,593,058 B1), hereinafter Feiring, and further in view of Yasuda (United States Patent Publication No. US 2002/0012867 A1), hereinafter Yasuda, and further in view of Piestert et al. (United States Patent Publication No. US 2010/0304304 A1), hereinafter Piestert.
19.	Regarding Claim 25, Feiring in further view of Yasuda teaches all of the elements of the present claimed invention as set forth in Claim 24 above. Feiring however fails to explicitly disclose a sensitizer selected from chrysenes, pyrenes, fluoranthenes, anthrones, benzophenones, thioxanthones, anthracenes, or a combination thereof.
20.	Pierstert teaches (Paragraphs [0034-0040]) a sensitizer selected from chrysenes, pyrenes, fluoranthenes, anthrones, benzophenones, thioxanthones, anthracenes, or a combination thereof. Pierstert teaches (Paragraphs [0034-0040]) sensitizers therein disclosed have the functionality of absorbing light energy and transferring it.
21.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feiring in further view of Yasuda to incorporate the teachings of Pierstert to comprise a sensitizer selected from chrysenes, pyrenes, fluoranthenes, anthrones, benzophenones, thioxanthones, anthracenes, or a combination thereof. Doing so would result in ability to absorbing light energy and transfer it, as recognized by Pierstert.
22.	Regarding Claim 26, Feiring in further view of Yasuda teaches all of the elements of the present claimed invention as set forth in Claim 17 above. Feiring however fails to explicitly disclose the substrate comprises a high-k dielectric material selected from zirconium oxide (ZrO2), hafnium oxide (HfO2), aluminum oxide (Al2O3), or a combination thereof and the photoresist composition is formed on the high-k dielectric material.
23.	Pierstert teaches (Paragraphs [0024-0029]) the substrate comprises a high-k dielectric material selected from zirconium oxide (ZrO2), hafnium oxide (HfO2), aluminum oxide (Al2O3), or a combination thereof and the photoresist composition is formed on the high-k dielectric material. Pierstert teaches (Paragraphs [0005-0008]) the substrates therein disclosed are resistant to corrosion and mechanical damage.
24.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feiring in further view of Yasuda to incorporate the teachings of Pierstert wherein the substrate comprises a high-k dielectric material selected from zirconium oxide (ZrO2), hafnium oxide (HfO2), aluminum oxide (Al2O3), or a combination thereof and the photoresist composition is formed on the high-k dielectric material. Doing so would result in the substrate being resistant to corrosion and mechanical damage, as recognized by Pierstert.

Conclusion
25.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
26.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
27.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
28.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        05/12/2022